               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

RODNEY READY, #46987                                                 PLAINTIFF

v.                                               CIVIL NO. 1:19-cv-526-LG-RHW

MISSISSIPPI DEPARTMENT OF
CORRECTIONS, MALIKA RUSH,
KIMBERLY ECHOLS, JEREMY
ST. JULIAN, FALISHA MCCLENDON,
AND LYNDO RAMERO                                                  DEFENDANTS

                               FINAL JUDGMENT

      In accordance with the Court’s Order entered herewith dismissing with

prejudice the claims in Plaintiff Rodney Ready’s Complaint [1],

      IT IS ORDERED AND ADJUDGED that this civil action is DISMISSED

WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 3rd day of September, 2019.

                                      s/   Louis Guirola, Jr.
                                      LOUIS GUIROLA, JR.
                                      UNITED STATES DISTRICT JUDGE
